Letton, J.
This action is similar in its facts to Holt County v. Tomlinson, ante, p. 777, although the defendants comprising the members of the board of supervisors are not identically the same persons as the defendants in the former suit, and the alleged violations of duty are not the same. In this case no appearance had been made by the defendants when the county attorney on behalf of the county moved that it should be dismissed from the action as party plaintiff. In this case, also, the court dismissed the entire action.
For the reasons stated in the opinion in the former case, the judgment of the district court is reversed and the cause remanded, with directions to sustain the motion so far as to dismiss the county as a party plaintiff, but to allow the action to proceed in the name of M. T. Hiatt and H. M. Uttley, if they so desire.
Reversed.
Hamer, J., not sitting.